Case 2:19-cv-00018-JPJ-PMS Document 20 Filed 06/02/20 Page 1 of 1 Pageid#: 628




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

 MORGAN L. TOMPKINS,                         )
                                             )
                   Plaintiff,                )     Case No. 2:19CV00018
                                             )
 v.                                          )          JUDGMENT
                                             )
 ANDREW SAUL,                                )     By: James P. Jones
 COMMISSIONER                                )     United States District Judge
 OF SOCIAL SECURITY,                         )
                                             )
                   Defendant.                )



       Summary judgment having been granted, it is ORDERED AND

 ADJUDGED that the final decision of the Commissioner of Social Security denying

 benefits is AFFIRMED.

       The Clerk shall close the case.

                                           ENTER: June 2, 2020

                                           /s/ James P. Jones
                                           United States District Judge
